7/15/2021                                  Case 3:21-cv-00975 Document   1-1- MMX-CV21-5013903-S
                                                                  Case Detail  Filed 07/15/21 Page 1 of 57


                                       MMX-CV21-5013903-S                                DOE, JANE v. OWEN, BRADLEY
 Superior Court Case Look-up
  Civil/Family                        Prefix: PJR                                        Case Type: T90                                      File Date: 06/23/2021                                           Return Date: 06/23/2021
  Housing                             Case Detail                   Notices               History              Scheduled Court Dates                                          E-Services Login                               Screen Section Help
  Small Claims
 -
                                                                                                                                                                                                                    To receive an email when there is activity on this case, click here.
 Attorney/Firm Juris Number Look-up
 -
 Case Look-up
  By Party Name
  By Docket Number                    Information Updated as of: 07/15/2021
  By Attorney/Firm Juris Number                                                                                                                           Case Information
  By Property Address
 -                                                                                   Case Type:      T90 - Torts - All other
 Short Calendar Look-up                                                         Court Location:      MIDDLETOWN JD
  By Court Location                                                                    List Type:    No List Type
  By Attorney/Firm Juris Number                                                 Trial List Claim:
  Motion to Seal or Close
                                                                               Last Action Date:     07/14/2021 (The "last action date" is the date the information was entered in the system)
  Calendar Notices
 -
 Court Events Look-up                                                                                                                               Disposition Information
  By Date
  By Docket Number                                                             Disposition Date:
  By Attorney/Firm Juris Number                                                    Disposition:
 -                                                                          Judge or Magistrate:
 Legal Notices
 -
 Pending Foreclosure Sales                                                                                                                     Party & Appearance Information
 -
 Understanding                             Party                                                                                                                                                                           No Fee Party                            Category
 Display of Case Information
 -
                                            P-01         JANE DOE                                                                                                                                                                                                   Plaintiff
 Contact Us                                               Attorney: HASSETT & GEORGE PC (407894)                                                                                File Date: 06/23/2021
                                                                    945 HOPMEADOW STREET
                                                                    SIMSBURY, CT 06070
                                            D-01         BRADLEY OWEN                                                                                                                                                                                              Defendant
                                                          Attorney:   BROWN PAINDIRIS & SCOTT LLP (020767)                                                                      File Date: 07/07/2021
                                                                    100 PEARL STREET
                                                                    HARTFORD, CT 061034506


              Comments                 Viewing Documents on Civil, Housing and Small Claims Cases:

                                       If there is an   in front of the docket number at the top of this page, then the file is electronic (paperless).


                                                Documents, court orders and judicial notices in electronic (paperless) civil, housing and small claims cases with a return date on or after January 1, 2014 are available publicly over the internet.* For more
                                                information on what you can view in all cases, view the Electronic Access to Court Documents Quick Card.

                                                For civil cases filed prior to 2014, court orders and judicial notices that are electronic are available publicly over the internet. Orders can be viewed by selecting the link to the order from the list below. Notices can
                                                be viewed by clicking the Notices tab above and selecting the link.*

                                                Documents, court orders and judicial notices in an electronic (paperless) file can be viewed at any judicial district courthouse during normal business hours.*

                                                Pleadings or other documents that are not electronic (paperless) can be viewed only during normal business hours at the Clerk’s Office in the Judicial District where the case is located.*

                                                An Affidavit of Debt is not available publicly over the internet on small claims cases filed before October 16, 2017.*


                                       *Any documents protected by law Or by court order that are Not open to the public cannot be viewed by the public online And can only be viewed in person at the clerk’s office where the file is located by those authorized
                                       by law or court order to see them.

                                                                                                                                       Motions / Pleadings / Documents / Case Status
                                       Entry No            File Date                 Filed By       Description                                                                                                                                                                 Arguable
                                                           07/07/2021                      D        APPEARANCE
                                                                                                     Appearance
                                       100.30              06/23/2021                      P        NOTICE OF APPLICATION FOR PREJUDGMENT REMEDY / HEARING (JD-CV-53)                                                                                                             Yes

                                       100.31              06/23/2021                      P        APPLICATION FOR PREJUDGMENT REMEDY                                                                                                                                            Yes

                                       100.32              06/23/2021                      P        PROPOSED WRIT SUMMONS AND COMPLAINT                                                                                                                                           No

                                       100.33              06/23/2021                      P        PRE-SERVICE ORDER FOR HEARING AND NOTICE                                                                                                                                      No

                                       100.34              06/23/2021                      P        SUMMONS FOR HEARING                                                                                                                                                           No

                                       100.35              06/23/2021                      P        MOTION FOR DISCLOSURE OF ASSETS                                                                                                                                               Yes

                                       100.36              06/23/2021                      P        AFFIDAVIT                                                                                                                                                                     No

                                       101.00              06/23/2021                      P        DOCUMENT SEALED                                                                                                                                                               No
                                       102.00              06/23/2021                      P        PROPOSED ORDER                                                                                                                                                                No

                                       103.00              06/23/2021                      P        EX PARTE APPLICATION FOR PERMISSION TO USE PSEUDONYM(S)                                                                                                                       Yes

                                       103.50              06/23/2021                      P        DOCUMENT SEALED                                                                                                                                                               No
                                       104.00              06/24/2021                      C        ORDER PERMITTING USE OF PSEUDONYM(S)                                                                                                                                          Yes

                                       105.00              06/23/2021                      P        MOTION TO SEAL DOCUMENT                                                                                                                                                       Yes
                                                                                                     RESULT: Order 7/8/2021 BY THE COURT
                                       105.05              07/08/2021                      C        ORDER                                                                                                                                                                         No
                                                                                                     RESULT: Order 7/8/2021 BY THE COURT
                                       106.00              06/24/2021                      C        ORDER SEALING FILE OR DOCUMENT                                                                                                                                                Yes

                                       107.00              06/24/2021                      C        ORDER                                                                                                                                                                         No
                                                                                                     Order for Remote Hearing
                                                                                                     RESULT: Order 6/24/2021 BY THE CLERK
                                       108.00              07/14/2021                      P        RETURN OF SERVICE                                                                                                                                                             No


                                                                                                                                           Scheduled Court Dates as of 07/14/2021
                                                                                                                                 MMX-CV21-5013903-S - DOE, JANE v. OWEN, BRADLEY
                                            #       Date                                                      Time                                        Event Description                                                                          Status
                                       1            07/19/2021                                                4:00PM                                      Remote Hearing                                                                             Off


                                       Judicial ADR events may be heard in a court that is different from the court where the case is filed. To check location information about an ADR event, select the Notices tab on the top of the case detail page.

                                       Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as scheduled court events on this page. The date displayed on this page is the date of the calendar.

                                       All matters on a family support magistrate calendar are presumed ready to go forward.

                                       The status of a Short Calendar matter is not displayed because it is determined by markings made by the parties as required by the calendar notices and the civil standing orders. Markings made
                                       electronically can be viewed by those who have electronic access through the Markings History link on the Civil/Family Menu in E-Services. Markings made by telephone can only be obtained through the
                                       clerk’s office. If more than one motion is on a single short calendar, the calendar will be listed once on this page. You can see more information on matters appearing on Short Calendars and Family Support
                                       Magistrate Calendars by going to the Civil/Family Case Look-Up page and Short Calendars By Juris Number or By Court Location .

                                      Periodic changes to terminology that do not affect the status of the case may be made.

                                      This list does not constitute or replace official notice of scheduled court events.

                                      Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period of time, from one year to a maximum period of ten years, after the disposition date. If the Connecticut
                                      Practice Book Sections 7-10 and 7-11 give a shorter period of time, the case information will be displayed for the shorter period. Under the Federal Violence Against Women Act of 2005, cases for relief from
                                      physical abuse, foreign protective orders, and motions that would be likely to publicly reveal the identity or location of a protected party may not be displayed and may be available only at the courts.




civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=MMXCV215013903S                                                                                                                                                                                                       1/2
7/15/2021                Case 3:21-cv-00975 Document   1-1- MMX-CV21-5013903-S
                                                Case Detail  Filed 07/15/21 Page 2 of 57
                                             Attorneys | Case Look-up | Courts | Directories | EducationalResources | E-Services | FAQ's | Juror Information | News & Updates | Opinions | Opportunities | Self-Help | Home


                                                                                                   Common Legal Terms | Contact Us | Site Map | Website Policies

                                                                                                        Copyright © 2021, State of Connecticut Judicial Branch

                                                                                                              Page Created on 7/15/2021 at 10:49:08 AM




civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=MMXCV215013903S                                                                                                                                             2/2
                            Clicking
                                 Caseon 3:21-cv-00975
                                        the question marks Document
                                                           ( ) will give you
                                                                         1-1information about thatPage
                                                                               Filed 07/15/21     section3of
                                                                                                           ofthe
                                                                                                              57form.
APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                       www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Jun-23-2021
  I am filing this appearance to let the court and all attorneys and self-represented                                                          Docket number

  parties of record know that I have changed my address. My new address is below.                                                              MMX-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
DOE, JANE v. OWEN, BRADLEY
     ✖                                                     Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    1          COURT STREET MIDDLETOWN, CT 06457-3374
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             020767
BROWN PAINDIRIS & SCOTT LLP
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

100 PEARL STREET                                                                                                                                      860-522-3343
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06103                     860-522-2490                       cody@bpslawyers.com
in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
         The Plaintiff (includes the person suing another person).
         All Plaintiffs.
         The following Plaintiff(s) only:
     ✖   The Defendant (includes the person being sued or charged with a crime).
         The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
         All Defendants.
         The following Defendant(s) only:
         Other (Specify):
         This is a Family Matters case and my appearance is for: ("x" one or both)
                matters in the Family Division of the Superior Court        Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.     This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.        This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                   ✖   Yes            No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
u 434005                                                                                CODY NOLAN GUARNIERI                                                      Jul 07 2021
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Jul 07 2021       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
HASSETT & GEORGE PC - 945 HOPMEADOW STREET/SIMSBURY, CT 06070




Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
u 434005                                              CODY NOLAN GUARNIERI                                 Jul 07 2021             860-522-3343
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 4 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 5 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 6 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 7 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 8 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 9 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 10 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 11 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 12 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 13 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 14 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 15 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 16 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 17 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 18 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 19 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 20 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 21 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 22 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 23 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 24 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 25 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 26 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 27 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 28 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 29 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 30 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 31 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 32 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 33 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 34 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 35 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 36 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 37 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 38 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 39 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 40 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 41 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 42 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 43 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 44 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 45 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 46 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 47 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 48 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 49 of 57
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 50 of 57
                 Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 51 of 57


                                                                                                      ORDER        089996
DOCKET NO: MMXCV215013903S                                          SUPERIOR COURT

DOE, JANE                                                           JUDICIAL DISTRICT OF MIDDLESEX
 V.                                                                   AT MIDDLETOWN
OWEN, BRADLEY
                                                                    7/8/2021



                                                         ORDER


ORDER REGARDING:
06/23/2021 105.00 MOTION TO SEAL DOCUMENT

The foregoing, having been considered by the Court, is hereby:

ORDER:

This matter will be scheduled for a remote hearing, on the record, at a later date. Do not come to court
on the short calendar. You will receive a separate notice when your remote hearing is scheduled.

Judicial Notice (JDNO) was sent regarding this order.

                                                              089996

                                                              Judge: BY THE COURT
                                                              Processed by: Shalom Davis
This document may be signed or verified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section I.E. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/external/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.




MMXCV215013903S              7/8/2021                                                                          Page 1 of 1
Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 52 of 57
              Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 53 of 57


                                                                                       ORDER       089998
DOCKET NO: MMXCV215013903S                                SUPERIOR COURT

DOE, JANE                                                 JUDICIAL DISTRICT OF MIDDLESEX
 V.                                                         AT MIDDLETOWN
OWEN, BRADLEY
                                                          6/24/2021



                                                 ORDER



The following order is entered in the above matter:

ORDER:

ORDER FOR VIRTUAL HEARING ON PREJUDGMENT REMEDY- (DO NOT COME TO THE
COURTHOUSE ON THIS DATE)

Case: Doe, Jane vs. Owen, Bradley

Date of Remote Video Hearing: July 19, 2021
Time of Remote Video Hearing: 4:00PM

The foregoing application having been presented to the Court, it is hereby ordered that a remote
preliminary video hearing be held thereon at a remote hearing session of the Court, to be held within and
for the Judicial District of Middlesex, at Middletown, on the date and time listed above. Plaintiff shall
give notice to the defendant(s) in accordance with section 52-278c of the general statutes at least 7 days
before the date of the virtual hearing.

The Court will NOT hear argument or receive evidence or testimony from witnesses on the date of the
preliminary virtual hearing. On the date of the preliminary virtual hearing the Court will conduct a
conference, to be attended by you or your attorney, to attempt to resolve issues without the need for an
evidentiary hearing. If a evidentiary hearing is required, one will be scheduled after the preliminary
virtual hearing is completed.

If you or your attorney does not come to Court virtually on the date or time shown on this virtual hearing
order the Court may make a decision on this matter based on the papers filed by the applicant without
scheduling a conference or hearing.

Dated at Middletown, 6/24/2021
By the Court Clerk, Shalom Davis, Asst. Clerk

A remote video hearing on the record has been scheduled on the above date and time. DO NOT COME
TO COURT ON THIS DATE. The parties shall comply with the procedures outlined in the Connecticut
Guide to Remote Hearings including those related to documents and evidence. The Guide is available at:
https://jud.ct.gov/HomePDFs/Connecticut GuideRemoteHearings.pdf

FILE AN APPEARANCE (form JD-CL 12)

EMAIL ADDRESSES MUST BE PROVIDED:
AT LEAST FIVE (5) COURT DAYS BEFORE THE HEARING, you must by email
(Helen.Ryan@jud.ct.gov), and provide to the caseflow coordinator a valid email address or telephone
number. The email should provide the name of the case, docket number and what is being scheduled.
Participation by video is mandatory unless permission to participate by phone is obtained from the court
MMXCV215013903S 6/24/2021                                                                    Page 1 of 2
                 Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 54 of 57


in advance.

Instructions for connecting to the hearing will be emailed to you on how to participate in the hearing by
video using Microsoft Teams.

This hearing may not be recorded in any manner.

                                                              089998

                                                              BY THE CLERK
                                                              Processed by: Shalom Davis
This document may be signed or verified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section I.E. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/external/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.




MMXCV215013903S              6/24/2021                                                                         Page 2 of 2
       Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 55 of 57




STATE OF CONNECTICUT                                                JLrNE 30.2021

                               SS :   IIARTFORD. MIDDLETOWN
COUNTY OF MIDDLESEX
COI.INTY OF HARTFORD

      Then and there and by virtue hereof and by direction of the plaintiff s attorney, I
made due and legal service upon the within named defendant, Bradley Owen, by leaving
a true and attested copy of the original Order, Notice of Application for Prejudgment
Remedy/Claim For Hearing To Contest Application Or Claim Exemption, Notice To
Defendant, Application For Prejudgment Remedy Summons, Complaint, Statement Of
Amount In Demand. Unsigned Order For Hearing and Notice, Unsigned Summons.
Plaintifls Motion For Disclosure Of Assets, Unsigned Order, Affidavit of Debt,
Unsigned Order On Application For Prejudgment Remedy, Writ. Ex Parte Application
For Permission To Use Pseudonym, Ex Parte Motion To Seal Affidavit, Order and Time,
Date. And Duration Of Sealing Or Closure Orders, at the office of the Secretary of the
State of Connecticut, 165 Capital avenue. Hartford, Connecticut, at least Twelve Days
before the session of the Court to which this writ is returnable. Said Secretary of the State
of Connecticut is the duly authorized Agent and Attorney to accept service for the within
named defendant pursuant to C.G.S. 52-59b

 And Afterwards on June 30. 2021,1 deposited at the Post Office at Middletown.
Connecticut. via certified mail. postage paid and letter certified, return receipt requested,
a true and attested copy of the within original. Order. Notice of Application for
Prejudgment Remedy/Claim For Hearing To Contest Application Or Claim Exemption,
Notice To Defendant. Application For Prejudgment Remedy Summons. Complaint,
Statement Of Amount In Demand, Unsigned Order For Hearing and Notice, Unsigned
Summons, Plaintiff-s Motion For Disclosure Of Assets, Unsigned Order, Affidavit of
Debt, Unsigned Order On Application For Prejudgment Remedy, Writ, Ex Parte
Application For Permission To Use Pseudonym. Ex Parte Motion To Seal Affidavit.
Order and Time. Date. And Duration Of Sealing Or Closure Orders, with my doings
thereon endorsed addressed to the within named defendant. Bradley Owen, 123 Ideal
Drive. Saraland. AL 36571. Certified Receipt # 7019 0700 0000 9006 7709.

                            Supplemental Return Will Follow


   The within is the original Writ, Order. Notice of Application for Preiudgment
Remedy/Claim For Hearing To Contest Application Or Claim Exemption. Notice To
Defendant, Application For Prejudgment Remedy Summons. Complaint, Statement Of
Amount In Demand, Unsigned Order For Hearing and Notice, Unsigned Summons,
Plaintiff s Motion For Disclosure Of Assets, Unsigned Order, Affidavit of Debt,
Unsigned Order On Application For Prejudgment Remedy, Writ, Ex Parte Application
For Permission To Use Pseudonym. Ex Parte Motion To Seal Affidavit, Order and Time.
Date, And Duration Of Sealing Or Closure Orders. with my doings hereon endorsed.
        Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 56 of 57




                                     Attest:
                                               SEBASTIAN J
                                               STATE
                                               COLINTY OF MIDDLESEX

Service                $   80.00
                           98.00
Endorsement_               20.80
Travel                     20.70
Secretary of State         50.00
Certified                   9.25

Total        s278.75
                                                     Case 3:21-cv-00975 Document 1-1 Filed 07/15/21 Page 57 of 57




                                       SUPPLEMENTAL RETURN



                                       Return Date: July 19,2021                                                                             Middlesex At Middletown


                                       PLAINTIFF: Jane Doe

                                                                Vs:

                                        DEFENDANT (S): Bradley Owen

                                       And afterwards on July 6, 2021,1received the Certified Mailing of the Notice )f
                                       Application For Prejudgment Remedy/Clairn For Hearing To ContestApplivation Or
                                       Claim Exemption, RECEIPT # 7019 0700 0000 9006 7709 addressed to Bradley Owen
                                       723 ldeal Drive. Saraland. AL 36571 Claimed hereto annexed.




                                                                                                               ATTEST
                                                                                                                               SEBASTIAN J. MIL
                                                                                                                               STATE MARSHA                 OUNTY OF
                                                                                                                               MIDDLESEX




SENDER: COMPLETE 7H,S SECT,ON                                              COMPLETE IH'S SECT'ON OA' DELIVERY

r    Complete items 1,2, and 3.
                                                                       A"

ft                                                                     x
                                                                           B.
                                                                                    1 ODL
                                                                                   rD
                                                                                Beceived-Jrfry_
                                                                                                                               E
                                                                                                                               u
                                                                                                                                   Agent

                                                                                                                        C. Date of Delivery


1. Article Addressed to:                                                   D. ls           address          trom item 1?       E   Yes
                                                                                lf YES, enter delivery address below:          ENo
    B nn DLE/ o w E//
    t* T r> tn' DR t'ut:
snRALhlvD, frL3697l
                                                                      3. Seryice     Type                         E Prlority Mail Expl6@
                                                                      D Adutt  Signature
                                                                      E] Adult Signature Rstricted DEllvery
                                                                                                                  E Registered Mailrt
                                                                                                                   E] Registered Mall R6tricted
        ll I                   ll ll ll ll lll I ll I I lll
               llllll llll llll llll   ll   I   II                    tr   Cenifled Mail@                             Delivery
                                                                      tr   Certified Mail Reskicted   Dolivery     E Signaturo ConfimationrM
               9590 9402 6583 1028 2114 38                            EColletonDeliveU                             FlSignaturcConlimation
                                                       label)         tr   Collect on Delivery Restricted   Delivery   Restricted Delivery
2. Adicle Number (Transfer from service                               n    rnsurgd Mail


     ?01,1 0?Eu uDEU El0Db ??u5
                                                                            nsured Mail Restricted Delivery
                                                                            over SSOO)
                                                                                                                 Domestic Return Receipt
PS Form 3U1'1, July 2020 PSN 7530-02-000-9053
